Citation Nr: 0311784	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  00-11 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1943 to December 1943.  This matter is before the Board 
of Veterans' Appeals (Board) from a July 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois which, in pertinent part, denied 
the veteran's petition to reopen a claim of entitlement to 
service connection for a stomach disorder.  A Travel Board 
hearing was held at the RO before the undersigned in 
September 2000.  In April 2001, the Board remanded the claim 
to the RO for further development.  In November 2002, the 
Board found that new and material evidence had been submitted 
to reopen a claim of entitlement to service connection for a 
stomach disorder.  In February 2003 the Board sought further 
development pursuant to 38 C.F.R. § 19.9(a)(2).  Such 
development was accomplished later in February 2003.  
Additional evidentiary development was undertaken by the 
Board in April 2003.  For the reasons indicated below, 
further RO adjudicatory action is necessary.  

In July and November 2002 and in February 2003, the veteran 
requested increased compensation based on umemployability.  
In August 2002, he requested an increased rating for his 
service-connected low back disability  These matters are 
referred to the RO for appropriate action.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  While the RO (in April 2001) and the 
Board (in April 2001 and November 2002) provided the veteran 
some notice of the VCAA, the United States Court of Appeals 
for Veterans Claims (Court) has since provided further 
guidelines regarding the notice provisions of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
guidelines of the Court in Quartuccio do not appear to be 
fully satisfied.  
Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs, __F.3d__, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2) was invalid because, in conjunction with 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  

Here, the Board has obtained additional evidence (the report 
of a February 2003 VA gastrointestinal examination and 
private medical records submitted by the veteran in May 2003) 
through its own development.  The veteran has not waived 
initial AOJ consideration of such evidence.  Regarding the 
February 2003 VA examination, the report was incomplete 
because the examiner felt that instead of having the veteran 
undergo additional testing, it would be more prudent to 
obtain the results of recent private medical testing.  While 
such private medical records were subsequently associated 
with the record, the February 2003 examiner has not had an 
opportunity to review the records and supplement his report.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran must be provided notice 
of the pertinent provisions of the VCAA, 
including specific information regarding 
what type evidence would substantiate his 
claim, what the evidence of record 
(specifically including the evidence 
developed by the Board) shows, and what 
further evidence VA would obtain for him, 
as well as what evidence or information 
he is responsible for obtaining or 
providing.  If further evidence is 
identified, the VA should obtain such 
evidence and associate it with the claims 
folder.
2.  The VA physician who examined the 
veteran in February 2003 should be 
afforded the opportunity to review the 
private medical records received for the 
record subsequent to that examination and 
to provide an addendum to the examination 
report including an opinion regarding the 
nature and etiology of any current 
stomach disorder the veteran may have.  
[A response to this query was not 
included in the February 2003 VA 
examination report.]  

3.  In the event that the VA physician 
who examined the veteran in February 2003 
is unavailable, the claims file should be 
forwarded to another VA physician who 
should review the record, provide a 
diagnosis for any current stomach 
disorder shown, and opine whether it is 
at least as likely as not that any 
current stomach disorder is related to 
service.  

4.  After the development ordered above 
and any other action deemed necessary is 
completed, the RO should review the 
entire record (specifically considering 
the additional evidence obtained by the 
Board) and re-adjudicate the claim.  If 
it remains denied, the RO should issue an 
appropriate supplemental statement of the 
case, and give the veteran and his 
representative the requisite period of 
time to respond.  The case should then be 
returned to the Board, if in order, for 
further review.  

The purpose of this remand is to satisfy the mandates of the 
Court and the Federal Circuit in the decisions cited above.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


